DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The election/restriction requirement dated 3/7/2022 is withdrawn by the office.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  they utilize the word “either claim 1” without a multiple dependent claim and therefore renders the claim grammatically improper.  Claims 4-5, 11 and 14 dependent on these claims inherit this defect. Appropriate correction is required.
Claims 15-30 and 34-51 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 34-36, 39 are objected to because of the following informalities:  the claims depend upon themselves.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 7-10, 12-13 and 31-33 are allowed.
	The following is an examiner’s statement of reasons for allowance: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a reversible eye enhancement contact lens including three regions as structurally claimed, additionally having three color regions partially overlapping with a first design in one orientation and a second design in the reversed orientation further requiring the dSag numerical limitation; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 31, the prior art taken either singly or in combination fails to anticipate or fairly suggest a reversible eye enhancement contact lens including three regions as structurally claimed, additionally having three color regions partially overlapping with a first design in one orientation and a second design in the reversed orientation further requiring the edge apex numerical limitation; recited together in combination with the totality of particular features/limitations recited therein
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20040061828 A1		US 20040156013 A1

Conclusion
This application is in condition for allowance except for the following formal matters: 
The independent claims are allowable; however, several dependent claims are not appropriate as they include improper independent claims, defective language such as incomplete phrases (see above) and/or improper dependencies.  Appropriate correction of these objections must be completed by the applicant.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872